Citation Nr: 0740087	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-34 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

In a May 2006 statement in lieu of VA Form 646, the veteran's 
representative asserted that the veteran had raised the issue 
of entitlement to service connection for hypertension as 
secondary to PTSD.  This request is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by symptoms of anxiety, vigilance, and 
sleep disturbance, yet, the veteran is fully employed and the 
veteran's PTSD symptoms do not result in reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record does not reveal that the veteran's 
PTSD is of such severity to warrant a rating in excess of 30 
percent for PTSD.  

Under the current General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, a psychiatric disability which 
is productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events) will be assigned a 30 percent rating.  

A 50 percent disability evaluation encompasses post-traumatic 
stress disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  .

The January 2005 rating decision on appeal granted the 
veteran's service connection and a 30 percent rating for 
PTSD, effective from April 30, 2003.  Because this is an 
appeal from the initial rating assigned for PTSD, the Board 
will consider whether "staged" ratings are warranted, 
pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The only medical evidence of record concerning the veteran's 
disability due to PTSD is contained in the report of a 
December 2003 VA fee-based examination.  The record does not 
indicate that the veteran has received any other evaluations 
or treatment for his PTSD.  The report reveals that the 
veteran was employed and that his mood was predominantly of 
well-being.  When he talked of events in Vietnam he appeared 
sad.  At other times he appeared mildly anxious.  The veteran 
was in a good contact with reality, neatly dressed and in a 
good state of hygiene.  There were no hallucinations or 
delusions and there were no suicidal or homicidal thoughts.  
The veteran was oriented to time, place, and person.  He did 
well with serial sevens and he abstracted appropriately.  The 
veteran knew correctly the names of the last five American 
Presidents in a backward order.  The veteran was able to 
recall immediately three items and their adjectives, and to 
do the same five minutes later.  He showed a capacity for 
insight and good judgment.  The veteran maintained impulse 
control throughout the entire interview.  The veteran 
reported that he had not had any therapy or evaluation for 
mental health issues.

The examiner stated that the veteran is a high functioning 
teacher who was subjected to many disturbing events in the 
course of his combat service with the Marines in Vietnam.  
The examiner stated that the veteran's experiences caused the 
development of moderately severe PTSD with inability to sleep 
peacefully, and most likely contributed to the veteran's 
desperate need to seek relief in the excessive consumption of 
alcohol (the report reveals that the veteran gave up alcohol 
four years prior to the examination).  The examiner further 
stated that the veteran's high level of anxiety and vigilance 
may have contributed to the development of hypertension.  The 
examiner also stated that the veteran's education pursuits 
provided a structure, helping him to cope.  Otherwise, his 
impairment would have been much more profound.  The diagnoses 
included moderately severe PTSD.  The veteran's global 
assessment of functioning (GAF) score was 55.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

The December 2003 examination report indicates that the 
veteran had a GAF of 55.  A score of 51-60 is indicated where 
there are, "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.  While the veteran's GAF score of 55 indicates moderate 
symptoms, the record does not reveal that the veteran 
experiences any of the symptoms listed as being related to a 
GAF score of 55.  He has not been shown to have flat effect 
or circumstantial speech, and he has not been shown to have 
any difficulty with social, occupational, or school 
functioning.  While the veteran attributed the end of his 
first marriage to his PTSD symptoms, he reported in February 
2005 that his first marriage had ended in 1986, long before 
the effective date of service connection for PTSD, and he 
remarried in August 2003.

While the December 2003 examiner has indicated that the 
veteran's PTSD is "moderately severe," the symptoms 
reported by this examiner do not show that the veteran meets 
the criteria for a 50 percent rating for PTSD.  The examiner 
did not find the veteran to have symptoms listed for a 50 
percent evaluation, such as panic attacks, spatial 
disorientation, or inability to establish and maintain 
effective relationships.  The veteran denied suicidal or 
homicidal ideation.  The veteran was fully oriented.  The 
veteran was neatly dressed and had good hygiene.  His memory 
was intact and he had good insight and judgment.  Moreover, 
the veteran is fully employed, and neither the examiner nor 
the veteran has described reduced reliability and 
productivity due to PTSD symptoms.  Accordingly, the 
preponderance of the evidence reveals that the veteran does 
not meet the criteria for a rating in excess of 30 percent 
for post-traumatic stress disorder.  

The Board notes that at no time since the grant of service 
connection has the veteran's PTSD met the criteria for a 
rating in excess of 30 percent.  Thus staged ratings are 
inapplicable to this case.  See Fenderson.  The preponderance 
of the evidence is against an initial rating in excess of 30 
percent for PTSD.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

As for the duty to notify, in a July 2003 letter sent before 
the issuance of the rating decision granting service 
connection, the veteran was advised of his and VA's 
respective claim development responsibilities and was asked 
to identify sources of evidence concerning the claimed PTSD.  
The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  A July 2005 statement of the case (SOC) 
explained what specific regulatory provisions govern his 
disability and why the claim remains denied.  The veteran was 
not given the notice required by Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (as the degree of disability and 
effective date of the disability are part of a claim for 
service connection, VA has a duty to notify claimants of the 
evidence needed to prove those parts of the claim).  The 
Board concludes, however, that this did not prejudice the 
veteran, as the claim for service connection for PTSD was 
substantiated.

With respect to VA's duty to assist the appellant, the RO has 
provided the veteran with a VA medical examination.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  The veteran 
has indicated that he does not receive any medical treatment 
for his PTSD.  Furthermore, the veteran stated in March 2006 
that he had no other information or evidence to submit, and 
requested that his claim be decided as soon as possible.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim for an increased 
rating for PTSD by the originating agency were insignificant 
and non-prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


